Candlék, J.
1. Where, during the argument before the jury in a criminal ease, counsel for the accused started to read to the jury from a Supreme Court report of this State, and objection thereto was made by- the solicitor, it was not error for the court, while allowing the extract to be read in the presence and hearing of the jury, to require that it be read “to the court.”
2. The sentence to be imposed upon one convicted of crime in this State is a matter for the discretion of the trial judge, subject only to the limitations imposed by the statute regulating such crime; and no sentence is excessive, in legal contemplation, which is not greater than the maximum sentence fixed by law. It follows that a sentence of twelve months in the chain-gang, without the alternative of a fine, for carrying concealed weapons, is not excessive.
3. The evidence fully warranted the verdict.

Judgment affirmed.

All the Justices concur, except Simmons, G. A, absent.